          Case 3:21-cv-00416-MMD-CLB Document 1 Filed 09/15/21 Page 1 of 5



 1
     Mark Mausert
 2   NV Bar No. 2398
     729 Evans Avenue
 3   Reno, NV 89512
     (775) 786-5477
 4   Fax (775) 786-9658
     mark@markmausertlaw.com
 5   Attorney for Plaintiff
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                          IN AND FOR THE DISTRICT OF NEVADA
10
11
     JENNI CROSBY,                                       Case No.:
12
                   Plaintiff,
13
            vs.                                          COMPLAINT AND JURY DEMAND
14
     I C.A.N. FOODS INCORPORATED,
15
                   Defendant
16
     ________________________________/
17
            COMES NOW plaintiff, through counsel, and hereby complains of defendant as
18
     follows:
19
                                  Jurisdiction, Venue & Jury Demand
20
            1. Plaintiff is a woman who is a resident of northern Nevada, i.e., Winnemucca,
21
     Nevada, and who commenced working for defendant in May of 2016, and who was terminated
22
23   from defendant’s employ on or about August 22, 2020. All, or almost all, acts, statements and

24   omissions herein alleged occurred in northern Nevada, i.e., in Winnemucca, where at plaintiff

25   was previously employed by defendant. Plaintiff has obtained a Notice of Right to Sue from

26   the Equal Employment Opportunity Commission. This Notice was issued on August 2, 2021.

27   This Notice is attached hereto and incorporated in this Complaint and Jury Demand. This

28   Complaint and Jury Demand and is incorporate herein. This Complaint and Jury Demand is

                                                Page 1
          Case 3:21-cv-00416-MMD-CLB Document 1 Filed 09/15/21 Page 2 of 5



 1   timely filed in accord therewith. Plaintiff hereby requests a jury trial relative to all issues so
 2   triable.
 3              2. Defendant is a corporation, partnership, limited liability company, or some other
 4   entity, which plaintiff believes is recognized under the laws of the State of Nevada. At all
 5   times herein mentioned defendant had at least fifteen full-time employees working at least
 6   twenty weeks per year.
 7
                3. This Court has subject matter jurisdiction over this case per 28 U.S.C. 1343. The
 8
     Court has subject matter jurisdiction because plaintiff is a woman who is alleging she was
 9
     subject to a hostile work environment “because of sex” and retaliation because she opposed
10
     sexual harassment, in violation of 42 U.S.C. 2000e, et seq.
11
                4. This Court has venue re this action pursuant to 42 U.S.C. 2000e-5(f)(3) because all,
12
     or almost all of the actions, statements and omissions which form the basis for this lawsuit
13
     occurred in northern Nevada, i.e., in the geographical area of this judicial District.
14
                                              First Cause of Action
15
                                              (Sexual Harassment)
16
                5. Plaintiff hereby incorporates the allegations of paragraphs 1 through 4, inclusive, as
17
18   well as all other paragraphs herein, as though the same had been fully stated.

19              6. Plaintiff was employed by defendant in Winnemucca, Nevada, from approximately

20   May of 2016 until August 22, 2020, in the capacity of a waitress. Throughout almost the

21   entirety of her employment plaintiff was subjected to a sexually hostile work environment –

22   one which a reasonable, hypothetical woman would have found to be offensive “because of
23   sex”. Plaintiff subjectively perceived and experienced the work environment to be offensive
24   “because of sex”. Plaintiff’s work environment was rendered hostile because of sex as the
25   result of a repertoire of statements and conduct which included, but was not necessarily limited
26   to the following: Sexual statements by General Manager, Sugey Salgado, e.g., statements about
27   male genitalia; group texts, sent by General Manager Salgado which depicted male genitalia;
28

                                                     Page 2
          Case 3:21-cv-00416-MMD-CLB Document 1 Filed 09/15/21 Page 3 of 5



 1   individual texts, directed at plaintiff of the same sort; open displays of inappropriate sexual
 2   intimacy, e.g., kissing, with another employee, by General Manager Salgado; etc. The
 3   complained-of conduct was sufficient severe, pervasive and frequent as to cause the work
 4   environment to be permeated with hostile sexuality to the point at which the terms and
 5   conditions of plaintiff’s employment were adversely altered.
 6          7. Plaintiff repeatedly complained of the sexual hostile character of her work
 7
     environment to another of defendant’s managers, Front House Manager, Vanessa Coffee.
 8
     Defendant did not promulgate an effective sexual harassment policy or maintain a reasonable
 9
     reporting system. Plaintiff’s complaints were ignored and the work environment deteriorated.
10
            8. As a direct and proximate result of being subject to a sexually hostile work
11
     environment plaintiff suffered loss of enjoyment of life, emotional distress, embarrassment and
12
     humiliation, feelings of anger and helplessness, and fear and intimidation. It has been
13
     necessary for plaintiff to incur costs and retain counsel in order to seek to vindicate her right to
14
     a workplace free of hostile sexuality.
15
16
                                          Second Cause of Action
17
18                                              (Retaliation)

19          9. Plaintiff hereby incorporates the allegations of paragraphs 1 through 8 as though the

20   same were full stated herein.

21          10. Defendant terminated plaintiff in order to retaliate against her for her opposition to

22   sexual harassment.
23          11. Any diminution or deficiency in plaintiff’s work performance was directly and
24   proximately caused by the sexual hostility and/or retaliatory hostility defendant allowed to
25   permeate its work environment and defendant is therefore estopped from relying upon such as a
26   basis for terminating plaintiff’s employment.
27          12. As a direct and proximate result of being subject to retaliation plaintiff lost wages
28

                                                  Page 3
          Case 3:21-cv-00416-MMD-CLB Document 1 Filed 09/15/21 Page 4 of 5



 1   and benefits and otherwise suffered as alleged herein.
 2
 3          WHEREFORE, plaintiff requests the following relief:
 4          1. For an award of compensatory damages;
 5          2. For an award of punitive damages sufficient to punish and deter defendant from
 6   engaging in similar conduct;
 7
            3. For an award of special or actual economic damages, according to proof;
 8
            4. For an award of costs and a reasonable attorney’s fee; and
 9
            5. For injunctive relief to compel defendant to adopt and actually enforce a reasonable
10
     policy against sexual harassment and/or retaliation, and for whatever other relief the Court or
11
     jury may deem just.
12
            DATED this 15th day of September, 2021.
13
                                                                   /s/ Mark Mausert
14                                                                Mark Mausert
                                                                  NV Bar No. 2398
15                                                                729 Evans Avenue
                                                                  Reno, NV 89512
16                                                                TELEPHONE:(775) 786-5477
                                                                  FACSIMILE: (775) 786-9658
17                                                                Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28

                                                 Page 4
           Case 3:21-cv-00416-MMD-CLB Document 1 Filed 09/15/21 Page 5 of 5



 1                                  INDEX OF EXHIBITS
 2
     08/02/2021 Issued Notice of Right to Sue………..…………….…...…….……...............Exhibit 1
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLEADING TITLE - 1
